Hall, Presiding Judge.
Defendant corporation appeals from the denial of its motion to be dismissed for improper venue as it was neither chartered nor had any office, agent or place of business in Wilcox County where this suit for trespass to property was brought.
Whether or not the other defendant in this action was an independent contractor or an employee of appellant, it is undisputed that he is a resident of Wilcox County. As the petition alleges facts which state a claim against the defendants as joint tortfeasors, the venue is proper under Code Ann. *§3-204. See also Southern Pine Products v. Waller, 122 Ga. App. 288 (176 SE2d 631).

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.